Citation Nr: 1418662	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for status post resection, left second rib, with limitation of motion, left shoulder (major).  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claimed benefits.  

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  The relevant records have been reviewed.  

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in February 2013.  A transcript is of record, in the Virtual VA claims file.  

At the February 2013 hearing, the Veteran waived local jurisdiction in regard to evidence added to the Virtual VA claims file, including VA treatment records, following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The record does not show at any time during the pendency of the appeal that the status post resection, left second rib, with limitation of motion, left shoulder (left shoulder disability) is manifested by unfavorable ankylosis, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of the head of humerus (flail shoulder).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for status post resection, left second rib, with limitation of motion, left shoulder (major) have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5200 to 5203, 4.73, Diagnostic Code 5303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in February 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with VA examinations in February 2010 and July 2011.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his left shoulder disability is more severe than rated.  His disability is rated under 38 C.F.R. § 4.73, Diagnostic Code 5303, for the severe injury to his muscle, as well as 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the shoulder.  Given that the 40 percent rating already assigned the Veteran's left shoulder disability, which is his major upper extremity, the Board finds that he is not entitled to an increased rating under Diagnostic Code 5010 (arthritis), Diagnostic Code 5201 (limitation of motion), Diagnostic Code 5203 (impairment of the clavicle and scapula), or Diagnostic Code 5303 (muscle impairment) because the 40 percent rating assigned his disability already meets or exceeds the maximum disability rating under these rating criteria.  See 38 C.F.R. 
§§ 4.71a, 4.73 (2013).

Therefore, under all other potentially applicable rating criteria, the Veteran will only be entitled to an increased rating if his disability is manifested by unfavorable ankylosis with abduction limited to 25 degrees from side (50 percent) (Diagnostic Code 5200) or fibrous union of the humerus (50 percent), nonunion of the humerus (false flail joint) (60 percent), or loss of head of humerus (flail shoulder) (80 percent) (Diagnostic Code 5202).  See 38 C.F.R. § 4.71a.

The Board notes that the Veteran's claim for increased rating was received in January 2010.  The relevant focus for adjudicating his claim is the period beginning January 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2013).

As to an increased rating under Diagnostic Code 5200 for ankylosis, the Board notes that the record on appeal, including the findings at the July 2011 VA examination, does not reflect ankylosis of the left shoulder.  In fact, the July 2011 VA examiner specifically opined that the left shoulder was not ankylosed and this opinion is not contradicted by any other medical opinion of record.  In the absence of a diagnosis of ankylosis, the Board may not rate the service-connected left shoulder disability as ankylosed.  See Johnston v. Brown, 10 Vet. App. 80 (1997); see also Butts v. Brown, 5 Vet. App. 532, 540 (1993). Therefore, the Board finds that an increased rating is not warranted for the Veteran's left shoulder disability under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and, therefore, consideration of staged ratings is not warranted.  Hart, supra.

Similarly, as to an increased rating under Diagnostic Code 5202, the Board notes that the record on appeal, including the findings at the July 2011 VA examination, is negative for findings of fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of humerus (flail shoulder).  The July 2011 VA examiner specifically found no evidence of deformity of the left shoulder joint and noted that X-rays performed at that time was negative.  Therefore, the Board finds that an increased rating is not warranted for the Veteran's left shoulder disability Diagnostic Code 5202.  See 38 C.F.R. § 4.71a; Butts, supra.  This is also true throughout the period of time during which his claim has been pending and, therefore, consideration of staged ratings is not warranted.  Hart, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
The Board finds that the rating criteria contemplate the Veteran's disability.  His status post resection, left second rib, with limitation of motion, left shoulder, manifested by symptoms such as painful motion, stiffness, and weakness of the shoulder and muscles.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  Moreover, the Board notes that there have been no reported or documented hospitalizations due to the Veteran's service-connected disability.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating in excess of 40 percent for status post resection, left second rib, with limitation of motion, left shoulder, is denied.  


REMAND

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Veteran reported during the Board hearing that he has not worked since 2003, that his experience is as an insulator, and that he could not work now because he cannot raise his arms above his head to place insulation.  Thus, an informal claim for TDIU has been raised.  

The Court has also held that in the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  
38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The claims file, including the most recent examination does not contain an explicit opinion as to whether the Veteran's disability would prevent him from obtaining and maintaining employment for which he would otherwise be qualified given his education and experience.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied.  Notify the veteran of the information and evidence he is responsible for providing and of the information and evidence VA will attempt to obtain.  The Veteran should be given an application that he must complete, indicating his education, work experience and dates of last employment.  

2.  Schedule the Veteran for a VA examination with a to determine the impact the Veteran's service-connected disability has on his ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.  The examiner should also consider the Veteran's level of education and employment experience.

The examiner should provide an opinion as to whether the service-connected status post resection, left second rib, with limitation of motion, left shoulder, prevents the Veteran from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.   The examiner should provide a rationale for this opinion.

3.  If the benefits sought on appeal remain denied, the RO or AMC should issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


